Citation Nr: 0837029	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-39 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who served on active duty including from 
September 1950 to February 1952, died in June 2005.  The 
appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Denver, Colorado.

In July 2008, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

According to the death certificate, the veteran died in June 
[redacted], 2005, at the age of 79.  The cause of death was heart 
failure due to severe triple vessel coronary artery disease.  
Other significant causes were history of cerebrovascular 
accident, chronic obstructive pulmonary disease, 
hypertension, increased lipids, and smoking.  

At the time of the veteran's death, service-connection was in 
effect for post-traumatic stress disorder, rated 30 percent 
disabling.  In statements and in testimony, the appellant 
stated the veteran's service-connected post-traumatic stress 
disorder was a contributory cause of death. 



In October 2008, the appellant timely submitted to the Board 
additional evidence without a waiver of the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304.  The evidence consists of a statement of a private 
physician, who expressed the opinion that the veteran's fatal 
heart disease was partially aggravated by the stress of post-
traumatic stress disorder. 

As the medical evidence has not been initially considered by 
the RO and as the medical evidence raises the question of 
whether the service-connected post-traumatic stress disorder 
contributed to the cause of death, further procedural and 
evidentiary development is required. 

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the veteran's file 
reviewed by a VA psychiatrist to determine 
whether it is at least as likely as not 
that the veteran's post-traumatic stress 
disorder contributed to the cause of the 
veteran's death.

In formulating the opinion, the examiner 
is asked to consider that:

In determining whether the service-
connected post-traumatic stress 
disorder contributed to death, it 
must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather 
it must be shown that there was a 
causal connection.  
38 C.F.R. § 3.312(c)(1).

Also, there are primary causes of 
death which by their very nature are 
so overwhelming that eventual death 
can be anticipated irrespective of 
coexisting conditions, but, even in 
such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that the 
service-connected post-traumatic 
stress disorder was of such severity 
as to have a material influence in 
accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that 
service-connected post-traumatic 
stress disorder accelerated death 
unless it affected a vital organ and 
was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 
3.312(c)(4).

2. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

